                                             Case 5:15-cv-03746-NC Document 202 Filed 03/13/20 Page 1 of 5




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            ERIC CHAVEZ,                                     Case No. 15-cv-03746-NC
                                  11
                                                       Plaintiff,                            ORDER GRANTING IN PART
Northern District of California




                                  12                                                         AND DENYING IN PART
 United States District Court




                                                  v.                                         DEFENDANT’S MOTION FOR
                                  13                                                         SUMMARY JUDGMENT
                                            CONVERSE, INC.,
                                  14                                                         Re: Dkt. No. 179
                                                       Defendant.
                                  15
                                  16
                                  17           Plaintiff Eric Chavez represents a class of employees, arguing that Defendant
                                  18   Converse, Inc. owes wages for time spent by the class undergoing mandatory security
                                  19   inspections. Moving for summary judgment, Converse argues that its policy was
                                  20   implemented under a good faith understanding of California law and that, in any case, the
                                  21   time spent was de minimis. See Dkt. No. 179. The Court GRANTS Converse’s motion for
                                  22   summary judgment as to Labor Code penalties, but otherwise DENIES the motion.
                                  23   I.     Background
                                  24           The factual and procedural background of this five-year-old class action is well
                                  25   known to the parties. Since the Court previously recounted that background (see Dkt. No.
                                  26   184), Chavez moved for partial summary judgment on whether the class was under
                                  27   Converse’s control when they underwent security checks. See Dkt. No. 169. The Court
                                  28   agreed with Chavez and granted partial summary judgment. See Dkt. No. 184.
                                             Case 5:15-cv-03746-NC Document 202 Filed 03/13/20 Page 2 of 5



                                       II.    Legal Standard
                                  1
                                               Under Federal Rules of Civil Procedure 56(a), a court “shall grant summary
                                  2
                                       judgment if the movant shows that there is no genuine dispute as to any material fact and
                                  3
                                       the movant is entitled to judgment as a matter of law.” Under Rule 56, the moving party
                                  4
                                       bears the initial burden to demonstrate the absence of a genuine issue of material fact.
                                  5
                                       Once the moving party meets its burden, then the non-moving party must cite “particular
                                  6
                                       parts of materials in the record” showing that there is a genuine issue for trial. Fed. R. Civ.
                                  7
                                       P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). A “genuine issue” exists if a
                                  8
                                       reasonable jury could find for the non-moving party. E.g., Open Text v. Box, Inc., No. 13-
                                  9
                                       cv-04910-JD, 2015 WL 428365, at *1 (N.D. Cal. Jan. 30, 2015). On summary judgment,
                                  10
                                       the Court does not make credibility determinations or weigh conflicting evidence, as these
                                  11
                                       determinations are left to the trier of fact at trial. Bator v. State of Hawaii, 39 F.3d 1021,
Northern District of California




                                  12
 United States District Court




                                       1026 (9th Cir. 1994).
                                  13
                                       III. Discussion
                                  14
                                             A.   Good Faith Dispute
                                  15
                                               California law precludes the recovery of penalties when a good faith dispute exists
                                  16
                                       as to whether wages are owed. See 8 Cal. Code Regs. § 13520.
                                  17
                                               A “good faith dispute” that any wages are due occurs when an employer
                                  18
                                               presents a defense, based in law or fact which, if successful, would preclude
                                  19
                                               any recovery on the part of the employee. The fact that a defense is
                                  20
                                               ultimately unsuccessful will not preclude a finding that a good faith dispute
                                  21
                                               did exist. Defenses presented which, under all the circumstances, are
                                  22
                                               unsupported by any evidence, are unreasonable, or are presented in bad faith,
                                  23
                                               will preclude a finding of a “good faith dispute.”
                                  24
                                       8 Cal. Code Regs. § 13520(a). Put differently, a good faith dispute exists when there is
                                  25
                                       “(1) uncertainty in the law, (2) representations by [an] . . . authority that no further
                                  26
                                       payment [of wages] was required, or (3) the employer’s good faith mistaken belief that
                                  27
                                       wages are not owed grounded in a good faith dispute, which exists when the employer
                                  28
                                                                                       2
                                          Case 5:15-cv-03746-NC Document 202 Filed 03/13/20 Page 3 of 5




                                  1    presents a defense based in law or fact which, if successful, would preclude any recovery
                                  2    on the part of the employee.” Magadia v. Wal-Mart Assocs., 384 F. Supp. 3d 1058, 1085
                                  3    (N.D. Cal. 2019) (quoting Diaz v. Grill Concepts Servs., Inc., 23 Cal. App. 5th 859, 868
                                  4    (2018)).
                                  5           As a threshold issue, Chavez first argues that the good faith defense does not apply
                                  6    to his wage statement claims under Cal. Lab. Code § 226. See Dkt. No. 193 at 19. District
                                  7    courts appear to disagree regarding the applicability of the good faith defense to § 226
                                  8    claims. Compare Troester v. Starbucks Corp., 387 F. Supp. 3d 1019, 1030–31 (C.D. Cal.
                                  9    2019) (finding that the good faith defense does not apply) with Magadia, 384 F. Supp. 3d
                                  10   at 1081–83 (finding that the good faith defense applies to § 226). The Court is persuaded
                                  11   by the majority of cases holding that the good faith defense applies to § 226. See
                                       Magadia, 384 F. Supp. 3d at 1082–83 (collecting cases). In particular, a violation of § 226
Northern District of California




                                  12
 United States District Court




                                  13   must be “knowing and intentional.” See Cal. Lab. Code § 226(e)(1). An employer’s good
                                  14   faith belief that its conduct was lawful precludes a “knowing and intentional violation.”
                                  15   See Magadia, 384 F. Supp. 3d at 1082–83.
                                  16          Turning to the merits, the Court concludes that a good faith dispute exists as to
                                  17   Converse’s de minimis defense. Before the California Supreme Court’s decision in
                                  18   Troester v. Starbucks Corp., 5 Cal. 5th 829 (2018), California and federal courts, including
                                  19   this one, regularly applied the federal de minimis defense to small increments of time. See,
                                  20   e.g., Dkt. No. 144; see also Gillings v. Time Warner Cable LLC, 583 Fed. App’x 712,
                                  21   714–15 (9th Cir. 2014) (citing Gomez v. Lincare, Inc., 173 Cal. App. 4th 508, 527 (2000)).
                                  22   Likewise, California’s Division of Labor Standards Enforcement also applied the federal
                                  23   de minimis standard prior to Troester. See Gillings, 583 Fed. App’x at 714. Thus,
                                  24   although Converse’s defense was ultimately unsuccessful, Converse acted reasonably in
                                  25   asserting the de minimis defense given the legal landscape at the time.
                                  26          Even after Troester, the precise contours of the de minimis doctrine remain
                                  27   uncertain. See Troester, 5 Cal. 5th at 848 (leaving “open whether there are wage claims
                                  28   involving employee activities that are so irregular or brief in duration that employers may
                                                                                     3
                                          Case 5:15-cv-03746-NC Document 202 Filed 03/13/20 Page 4 of 5




                                  1    not be reasonably required to compensate employees for the time spent on them.”);
                                  2    Rodriguez v. Nike Retail Servs., 928 F.3d 810, 818 (9th Cir. 2019) (noting that Troester
                                  3    “does not require employers to ‘account for [s]plit-second absurdities,’” or when “work is
                                  4    so ‘irregular that it is unreasonable to expect the time to be recorded’”). This uncertainty
                                  5    alone presents a good faith dispute.
                                  6           The Ninth Circuit’s decision in Rodriguez and Chavez v. Converse, 772 Fed. App’x
                                  7    571 (9th Cir. 2019) do not compel a different conclusion. In Rodriguez, the Ninth Circuit
                                  8    reversed a district court’s grant of summary judgment based on the federal de minimis
                                  9    doctrine. 928 F.3d at 818. The Ninth Circuit recognized that compensation may not be
                                  10   required if the inspections took a “minute,” “brief,” or “trifling” amount of time. Id.
                                  11   Reviewing the record, however, the court found that there was a genuine dispute as to how
                                       long exit inspections took and how regularly they were performed. Id.; see also Chavez,
Northern District of California




                                  12
 United States District Court




                                  13   772 Fed. App’x at 572 (adopting reasoning in Rodriguez). Summary judgment was
                                  14   therefore not warranted.
                                  15          But Converse need not succeed on the merits of its de minimis defense to present a
                                  16   good faith dispute. Magadia, 384 F. Supp. 3d at 1085 (a good faith dispute exists “when
                                  17   the employer presents a defense based in law or fact which, if successful, would preclude
                                  18   any recovery on the part of the employee.”) (emphasis added). Here, Converse provided
                                  19   evidence that exit inspections took mere seconds and are “minute,” “brief,” or “trifling.”
                                  20   Cf. Diaz, 23 Cal. App. 5th at 873–74 (“A good faith dispute excludes defenses that are
                                  21   unsupported by any evidence, are unreasonable, or are presented in bad faith.”). The Ninth
                                  22   Circuit did not close the door on Converse’s attempt to litigate the de minimis doctrine, but
                                  23   merely held that there was a genuine factual dispute. See Chavez, 772 Fed. App’x at 572.
                                  24          Accordingly, the Court GRANTS Converse’s motion for summary judgment as to
                                  25   Cal. Lab. Code §§ 203 and 226 penalties.
                                  26       B.    De Minimis Defense
                                  27          As the Ninth Circuit already found, there is a factual dispute as to whether the time
                                  28   spent by the class on exit inspections is sufficiently “minute,” “brief,” or “trifling” to be de
                                                                                      4
                                          Case 5:15-cv-03746-NC Document 202 Filed 03/13/20 Page 5 of 5




                                  1    minimis. See Chavez, 772 Fed. App’x at 572; see also Rodriguez, 928 F.3d at 811.
                                  2    Likewise, whether it is reasonable for Converse to adopt modern “technological advances
                                  3    [that] may help with tracking small amounts of time” is not appropriate for summary
                                  4    judgment. Troester, 5 Cal. 5th at 848. The Court also rejects Converse’s suggestion that
                                  5    its expert, Dr. Crandall, should be accorded greater weight than that of Chavez’s expert,
                                  6    Dr. Kriegler. See Dkt. No. 198 at 10. On summary judgment, the Court may not make
                                  7    credibility findings or weigh conflicting evidence. Bator, 39 F.3d at 1026. Accordingly,
                                  8    the Court DENIES summary judgment as to Converse’s de minimis defense.
                                  9        C.    Meal and Rest Breaks
                                  10          In its reply, Converse argues that Chavez’s meal and rest break claims should be
                                  11   dismissed because Converse provides its employees with 15-minute breaks and California
                                       law only mandates 10-minute breaks. See Dkt. No. 198 at 19. Chavez, however, did not
Northern District of California




                                  12
 United States District Court




                                  13   have an opportunity to address Converse’s argument as it was raised for the first time in
                                  14   reply. Nor did either party raise this issue at the hearing. Accordingly, the Court DENIES
                                  15   summary judgment as to Chavez’s meal and rest break claims.
                                  16       D.    Claims after November 19, 2019
                                  17          It is undisputed that Converse changed its policies on November 19, 2019, to no
                                  18   longer mandate exit inspections. At the hearing, Chavez conceded that the class did not
                                  19   have claims after that date. See Dkt. No. 201. Accordingly, the Court GRANTS summary
                                  20   judgment as to all claims after November 19, 2019.
                                  21   IV. Conclusion
                                  22          The Court GRANTS IN PART Converse’s motion for summary judgment as to
                                  23   penalties under Cal. Lab. Code §§ 203 and 226. The Court otherwise DENIES Converse’s
                                  24   motion for summary judgment.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: March 13, 2020                     _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  28                                                   United States Magistrate Judge
                                                                                    5
